United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2473
Issued: June 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 16, 2008 appellant filed an appeal from decisions of the Office of
Workers’ Compensation Programs dated January 3 and July 25, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on August 3, 2007
causally related to the accepted cervical injury.
FACTUAL HISTORY
On August 7, 2000 appellant, then a 52-year-old letter carrier, filed a Form CA-2,
occupational disease claim, alleging that factors of his federal employment caused upper back
pain. He stopped work that day. On September 16, 2000 the Office accepted that appellant
sustained employment-related cervical spondylosis. Appellant returned to four hours of limited
duty daily on September 6, 2000 and received wage-loss compensation for four hours daily.

By letter dated July 13, 2001, the Office advised appellant that it had adjusted his
compensation to reflect his modified part-time letter carrier duties that were effective
October 2, 2000. It accepted four recurrences of disability, and in May 2006, appellant began
working a three-hour day.1
On March 1, 2007 the Office referred appellant to Dr. P. Leo Varriale, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a March 15, 2007 report, Dr. Varriale
reviewed the medical record, the statement of accepted facts, and appellant’s complaints of pain
in the neck and shoulder due to repetitive delivery and carrying mail. He reported that for the
past several months appellant had been working three hours a day monitoring gates and
answering telephones. Dr. Varriale noted that appellant exhibited exaggerated pain behavior on
physical examination with decreased range of motion of the cervical spine and shoulder
abduction, no spasm or sensory deficit, and full strength of the biceps, triceps and intrinsic
muscles of the hand and internal and external rotators of the shoulder and no swelling or
tenderness about the shoulder. He diagnosed cervical spondylosis as confirmed on computerized
tomography, advising that this condition was permanently aggravated by appellant’s prior job
duties. Dr. Varriale stated that appellant was unable to perform mail carrier duties but could
work six hours a day with permanent restrictions of no reaching, reaching above the shoulder,
twisting or climbing, two hours of walking and standing, and one hour of bending and stooping,
pushing, pulling, lifting, squatting and kneeling with a 10-pound weight restriction. Based on
Dr. Varriale’s opinion, on July 18, 2007, appellant was offered and accepted a modified position
to begin at six hours a day.2 However, he did not work this assignment and continued to work
three hours a day.
On October 2, 2007 appellant filed a Form CA-2a, recurrence of disability claim, alleging
that he sustained a recurrence of disability on August 3, 2007, stating that he could not work
because his accepted injury worsened. He submitted form reports from Dr. Tsai C. Chao, a
Board-certified physiatrist, dated August 31 and September 4, 2007. Dr. Chao diagnosed
multiple herniated discs of the cervical spine with radiculopathy, right shoulder impingement and
left cubital tunnel syndrome and advised that appellant was totally disabled beginning on
August 3, 2007. On September 26, 2007 he advised that appellant could return to limited duties
for three hours daily with restrictions of three hours sitting, standing, walking, pushing and
pulling, no climbing, kneeling or reaching above the shoulder and one hour of bending, stooping
and twisting with a continuous weight restriction of 0 to 5 pounds and intermittent restriction of
5 to 10 pounds. In letters dated November 5 and 16, 2007, the Office informed appellant of the
evidence needed to support his recurrence claim. Dr. Chao submitted reports reiterating the
diagnoses and advising that appellant could only work three hours of modified duty daily with
restrictions to his physical activity.

1

An April 12, 2007 job offer listed job duties of answering the telephone, assisting customers in the lobby,
advising customers about the automated postal center, updating redbooks and assisting carrier’s paperwork. Lifting
and carrying were restricted to 10 pounds, sitting, standing, walking, pushing, pulling, bending, stooping, and
twisting to three hours daily with no climbing, kneeling or reaching above the shoulder.
2

The job duties were consistent with the April 12, 2007 job offer, id., but were for six hours a day.

2

By decision dated January 3, 2008, the Office denied appellant’s claim that he sustained a
recurrence of disability on August 3, 2007. It found that the medical evidence was insufficient to
establish that the accepted condition had worsened such that he was totally disabled from his
light-duty position.
On February 1, 2008 appellant requested a hearing. He submitted a January 18, 2008
report in which Dr. Chao reported that he first saw appellant on October 22, 2000. Dr. Chao
reviewed appellant’s physical findings and treatment regimen and advised that on August 3,
2007 appellant reported a worsening of neck and right shoulder pain. Cervical spine
examination demonstrated intensified pain at the end of range of motion in all directions with
significant muscle spasm and tenderness. Tenderness was also found on examination of the right
shoulder. Dr. Chao noted that he issued a temporary total disability certificate at that time and
recommended physical and occupational therapy. He stated that on September 26, 2007 the
intensity of the muscle spasms and tenderness was much improved and appellant was advised to
resume limited duty for three hours a day. Dr. Chao noted that appellant’s complaints and
physical findings on October 24 and November 21, 2007 and January 9, 2008 were similar to
those found on September 26, 2007. He also noted that appellant was in a motor vehicle
accident in October 2006 that caused a period of temporary total disability. Dr. Chao also
provided a number of form reports reiterating his findings and conclusions.
At the hearing, held telephonically on May 1, 2008, appellant testified that he stopped
work on August 3, 2007 because his neck was hurting and he needed to rest. He stated that he
had motor vehicle accidents in October 2000 and January 2008 that were not employment related
and that his neck hurt daily. Appellant testified that employing establishment management gave
him a hard time and that he had not filed other workers’ compensation claims. He thought he
returned to work for three hours a day in October 2007. By letter dated May 27, 2008, the
employing establishment advised that it had provided a job offer in compliance with
Dr. Varriale’s restrictions.
In a July 25, 2008 decision, an Office hearing representative affirmed the January 3, 2008
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Id.

3

When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.5
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability on August 3, 2007 due to his accepted cervical spondylosis.
Appellant did not establish that the nature and extent of his injury-related condition changed on
August 3, 2007 so as to prevent him from continuing to perform his limited-duty assignment.
The Board has held that a partially disabled claimant who returns to a light-duty job has the
burden of proving that he or she cannot perform the light duty, if a recurrence of total disability
is claimed.6 The issue of whether an employee has disability from performing a modified
position is primarily a medical question and must be resolved by probative medical evidence.7 A
claimant’s burden includes the necessity of furnishing medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the condition
is causally related to the employment injury and supports that conclusion with sound medical
rationale. Where no such rationale is present, the medical evidence is of diminished probative
value.8
On August 3, 2007 the day appellant stopped work, Dr. Chao reported that appellant
stopped work due to pain and advised that he was temporarily totally disabled. He submitted
numerous reports advising that appellant remained totally disabled. However, Dr. Chao did not
demonstrate any knowledge of the job requirements of the essentially sedentary duties of
appellant’s limited-duty position or provide a rationalized explanation as to why he could not
perform the light-duty work.9 Furthermore, he did not address appellant’s motor vehicle
accidents or explain how they contributed to his condition.
The Board has long held that medical conclusions unsupported by rationale are of
diminished probative value and insufficient to establish causal relationship.10 It is appellant’s
burden of proof to submit the necessary medical evidence to establish a claim for a recurrence.
A mere conclusion without the necessary medical rationale explaining how and why the
physician believes that a claimant’s accepted exposure would result in a diagnosed condition is
5

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

6

See William M. Bailey, 51 ECAB 197 (1999).

7

Cecelia M. Corley, 56 ECAB 662 (2005).

8

Mary A. Ceglia, 55 ECAB 626 (2004).

9

Supra note 1.

10

See Albert C. Brown, 52 ECAB 152 (2000).

4

not sufficient to meet the claimant’s burden of proof. The medical evidence must also include
rationale explaining how the physician reached the conclusion he or she is supporting.11 The
record in this case does not contain a medical report providing a reasoned medical opinion that
appellant’s claimed recurrence of disability was caused by the accepted cervical spondylosis.12
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a recurrence of disability on August 3, 2007 causally related to his accepted cervical
spondylosis.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated July 25, 2008 be affirmed.
Issued: June 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Beverly A. Spencer, 55 ECAB 501 (2004).

12

Cecelia M. Corley, supra note 7.

5

